707 S.E.2d 244 (2011)
Clinton W. LUNSFORD, and Mary Ann Lunsford, as Co-Administrators of the Estates of Linsay Erin Lunsford and Maggie Rose Lunsford
v.
Lori RENN, Administratrix of the Estate of Guy C. Ayscue, Deceased, Michael Lewis Dunlap, individually and in his official capacity as an officer of the Town of Franklinton Police Department; John Green, in his official Capacity as an officer of the Town of Franklinton Police Department; Ray Gilliam, in his official capacity as Chief of the Town of Franklinton Police Department; and the Town of Franklinton.
No. 480P10.
Supreme Court of North Carolina.
April 7, 2011.
James T. Duckworth, III, Oxford, for Lunsford, Clinton W., et al.
William L. Hill, Greenville, for Dunlap, Green, Gilliam, Town of Franklinton.
Lori Ann Renn, Henderson, for Renn, Lori.

ORDER
Upon consideration of the petition filed on the 8th of November 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."